 



EXHIBIT 10.1

FORM OF AMENDMENT NO. 2

to

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

      THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
(the “Amendment”) is made as of June 10, 2005, by and among MICHIGAN
CONSOLIDATED GAS COMPANY (the “Borrower”), the financial institutions listed on
the signature pages hereof (the “Lenders”), JPMORGAN CHASE BANK, N.A. (successor
by merger to BANK ONE, NA (MAIN OFFICE — CHICAGO)), in its capacity as a Lender
and in its capacity as contractual representative (the “Administrative Agent”)
and BARCLAYS BANK PLC and CITIGROUP GLOBAL MARKETS INC., as Co-Syndication
Agents, under that certain Amended and Restated Five-Year Credit Agreement,
dated as of October 15, 2004, by and among the Borrower, the financial
institutions from time to time parties thereto, the Administrative Agent and the
Co-Syndication Agents (as amended by that certain Consent Memorandum dated as of
May 9, 2005 (“Amendment No. 1”) and as further amended, restated or otherwise
modified from time to time, the “Credit Agreement”). Defined terms used herein
and not otherwise defined herein shall have the meaning given to them in the
Credit Agreement.

WITNESSETH

      WHEREAS, the Borrower, the Lenders, the Administrative Agent and the
Co-Syndication Agents are parties to the Credit Agreement; and

      WHEREAS, the Borrower has requested that the Administrative Agent, the
Co-Syndication Agents and the Lenders amend the Credit Agreement on the terms
and conditions set forth herein;

      WHEREAS, the Borrower, the Administrative Agent, the Co-Syndication Agents
and the requisite number of Lenders have agreed to amend the Credit Agreement on
the terms and conditions set forth herein;

      NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed to the following amendments to the Credit Agreement:



1.   Amendments to the Credit Agreement. Effective as of June 10, 2005 (the
“Effective Date”) and subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Credit Agreement is hereby amended as follows:



  1.1.   The definition of “EBITDA” now appearing in Section 1.1 of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

 



--------------------------------------------------------------------------------



 



            “EBITDA” means, for any period, net income (or net loss) plus, to
the extent deducted from revenues in determining net income for such period, (i)
the sum, without duplication, of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense, and (e) Non-Recurring
Charges, in each case determined in accordance with GAAP for such period, minus,
to the extent added to revenues in determining net income for such period,
(ii) the sum, without duplication, of (a) Non-Recurring Revenue and (b) all cash
payments made during such period on account of non-cash Non-Recurring Charges
added to net income pursuant to clause (i)(e) in a previous period, in each case
determined in accordance with GAAP for such period.     1.2.   Section 1.1 of
the Credit Agreement is amended to insert the following new definitions of
“Non-Recurring Charges” and “Non-Recurring Revenue” alphabetically therein:    
          “Non-Recurring Charges” means a one-time and/or unusual charge to
income of the Borrower and its Subsidiaries, on a Consolidated basis, that the
Borrower does not anticipate will recur in the future or on a regular basis.    
          “Non-Recurring Revenue” means one-time and/or unusual income or gains
to income of the Borrower and its Subsidiaries, on a Consolidated basis, that
the Borrower does not anticipate will recur in the future or on a regular basis.



2.   Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received:



  (a)   duly executed originals of this Amendment from each of the Borrower, the
requisite number of Lenders required pursuant to Section 8.01 and the
Administrative Agent; and     (b)   such other documents, instruments and
agreements as the Administrative Agent shall reasonably request.



3.   Representations and Warranties and Reaffirmations of the Borrower.



  3.1.   The Borrower hereby represents and warrants that (i) this Amendment and
the Credit Agreement as previously executed and as modified hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally), and (ii) no Default
or Event of Default has occurred and is continuing.     3.2.   Upon the
effectiveness of this Amendment and after giving effect hereto, the Borrower
hereby reaffirms all covenants, representations and warranties made in the
Credit Agreement as modified hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the





2



--------------------------------------------------------------------------------



 



      Effective Date, except that any such covenant, representation, or warranty
that was made as of a specific date shall be considered reaffirmed only as of
such date.



4.   Reference to the Effect on the Credit Agreement.



  4.1.   Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference in the Credit Agreement (including any reference therein
to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring thereto) or in any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby.     4.2.   Except as
specifically modified above, the Credit Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
including without limitation Amendment No. 1, shall remain in full force and
effect, and are hereby ratified and confirmed.     4.3.   The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.     4.4.   Upon satisfaction of the conditions set forth in Section 2
hereof and the execution hereof by the Borrower and the Required Lenders, this
Amendment shall be binding upon all parties to the Credit Agreement.



5.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



6.   Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.



7.   Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

3



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, this Amendment has been duly executed as of the day
and year first above written.

[SIGNATURE PAGES OMITTED]

